J-A09029-22


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA               :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
                v.                             :
                                               :
                                               :
    TYREE MUSIER                               :
                                               :
                       Appellant               :   No. 617 EDA 2021

            Appeal from the PCRA Order Entered February 25, 2021
             In the Court of Common Pleas of Philadelphia County
             Criminal Division at No(s): CP-51-CR-0015455-2008

BEFORE:      NICHOLS, J., SULLIVAN, J., and PELLEGRINI, J.*

MEMORANDUM BY SULLIVAN, J.:                             FILED AUGUST 9, 2022

        Tyree Musier (“Musier”) appeals from the order dismissing his petition

for relief filed pursuant to the Post Conviction Relief Act (“PCRA”).1 We affirm.

        We summarize the relevant factual and procedural history of this case

as follows. In the early morning hours in June 2008, Musier, Jonte Slater

(“Slater”), and a third man drove to the intersection of 39th and Market Street.

Musier and Slater exited the vehicle and spoke to Latasha Austin (“Austin”)

and another woman. The victim, Nathaniel Crawford (“Crawford”), arrived

and spoke to the men. Musier, who was wearing a green shirt, pulled out a

gun and shot Crawford four times, killing him. Musier and Slater got back in


____________________________________________


*   Retired Senior Judge assigned to the Superior Court.

1   See 42 Pa.C.S.A. §§ 9541-9546.
J-A09029-22


the vehicle and sped away. Responding police officers gave chase, during

which, one officer saw the front seat passenger drop something out of the

window, which another officer later discovered was the .40 caliber handgun

used in the shooting.2 After stopping the vehicle, officers found Musier sitting

in the front passenger seat and Slater in the driver’s seat.        Police also

recovered from the center console a green shirt.3 Police interviewed Austin

shortly after and asked her who the shooter was; she pointed to Musier.

Austin described him in a police statement as being heavyset and wearing a

green shirt. Austin also identified Musier as the shooter at his preliminary

hearing. See Commonwealth v. Musier, 106 A.3d 159 (Pa. Super. 2014)

(unpublished memorandum at *1–*4) (quoting Trial Court Opinion, 11/14/13

at 3-8).4

____________________________________________


2 Ballistics testing linked the handgun to cartridges recovered from the scene
of the shooting. Bullet fragments recovered by a medical examiner during
Crawford’s autopsy were consistent with being fired from that gun, though
subsequent DNA testing failed to link Musier to the gun.

3 Forensic testing of the shirt revealed there was primer gunshot residue on
it. DNA testing linked Slater to the collar of the green shirt and excluded
Musier; neither Slater nor Musier could be excluded as contributors of DNA
around the neck area of the shirt.

4Another eyewitness, Terrell Lewis, had been selling drugs with Crawford and
witnessed the shooting. In a statement to police, he falsely identified himself
as “Antoine Robinson,” but identified Musier as the man wearing the green
shirt who shot Crawford. At trial, Lewis admitted to giving a false name to
police, and while he agreed that the person in the green shirt shot Crawford,
he refused to identify Musier as the person in the green shirt and denied
previously identifying Musier to police. See, e.g., N.T., 4/18/12, at 105-06,
(Footnote Continued Next Page)


                                           -2-
J-A09029-22


        The trial court issued a pre-trial order precluding the Commonwealth

from introducing any evidence of threats against Austin because the

Commonwealth failed to include this information in discovery.          See N.T.,

2/6/12, at 79-81, 85-86. At trial, the Commonwealth called Austin, and she

recanted her prior identifications of Musier, implicated Slater as the shooter,

and asserted that she had previously identified Musier as the shooter because

she was afraid of Slater.5 See N.T., 4/19/12, at 14. On cross-examination of

Austin, Musier’s counsel (“trial counsel”) elicited evidence of threats against

Austin, notwithstanding the pre-trial ruling. Specifically, trial counsel elicited

on cross-examination that Austin previously identified Musier because she felt

threatened by Slater’s friends and family, though no one had communicated

any threats to her. See id. at 33-34. She further claimed that she had not

known Musier, and no one had approached her on his behalf. See id.

        In light of this cross-examination, the Commonwealth argued, and the

trial court agreed, that trial counsel opened the door to additional testimony

concerning threats Austin had received.            See id. at 73-75.          The

Commonwealth then asked Austin on re-direct whether, three days after the

preliminary hearing, she contacted police about threats she had received from



____________________________________________


120-21, 127-28, 152. Police, after recovering the shirt, discerned that it
would fit Musier but that it was too large for the other passengers. See N.T.,
4/23/12, at 9, 20-23.

5   Slater died before Musier’s trial.

                                           -3-
J-A09029-22


an unknown woman whom she believed was acting on Musier’s behalf. See

id. at 84. Austin testified she had no recollection of this. See id.; accord id.

at 87 (Austin testifying that no one had made verbal threats to her about

testifying in court). The Commonwealth also called Austin’s mother, Gail Mary

Jones (“Jones”), to testify that Austin told her after the preliminary hearing

that she had been “threatened by the guy that she was testifying against at

that particular time by some girl or something like that. I never seen no girls

or nothing. And she never talked about it anymore.” Id. at 148.

        Following trial, the jury convicted Musier of first-degree murder6 and

related offenses. The trial court sentenced him to an aggregate term of life

imprisonment. This Court affirmed on direct appeal. See Musier, 106 A.3d

159 (unpublished memorandum at *8). Our Supreme Court denied Musier’s

petition for allowance of appeal on April 1, 2015. See Commonwealth v.

Musier, 113 A.3d 279 (Pa. 2015).

        Musier filed a timely pro se PCRA petition on April 21, 2015, followed by

a counseled amended petition in September 2017.             The Commonwealth

moved for dismissal, and in August 2019, the PCRA court issued a notice of

intent to dismiss Musier’s petition without a hearing pursuant to Pa.R.Crim.P.

907. In January 2021, following several extensions of time, Musier filed a




____________________________________________


6   See 18 Pa.C.S.A. § 2502(a).


                                           -4-
J-A09029-22


response to the court’s Rule 907 notice.7 The PCRA court dismissed Musier’s

petition on February 25, 2021. Musier timely appealed.8 Both Musier and the

PCRA court complied with Pa.R.A.P. 1925.

       Musier raises the following issue for our review:

       Did the PCRA [court] err by denying [Musier’s] claim of trial
       counsel’s ineffectiveness for pursuing a line of questioning that
       opened the door for the Commonwealth to admit previously
       precluded evidence regarding threats to Commonwealth witness
       Latasha Austin?

Musier’s Brief at 6.9

       Our standard of review is well-settled:

              We review an order dismissing a petition under the PCRA in
       the light most favorable to the prevailing party at the PCRA level.
       This review is limited to the findings of the PCRA court and the
       evidence of record. We will not disturb a PCRA court’s ruling if it
       is supported by evidence of record and is free of legal error. This
       Court may affirm a PCRA court’s decision on any ground if the
       record supports it. Further, we grant great deference to the
____________________________________________


7While the certified record does not appear to contain the Rule 907 notice,
Musier’s counsel indicated receipt of the notice, moved for several extensions,
and then filed a response, as noted supra.

8Musier also moved for appointment of new counsel. See Motion, 6/29/21.
Musier’s counsel also moved to withdraw, explaining that he had been
privately retained for proceedings before the PCRA court, but not for the PCRA
appeal. See Motion to Withdraw, 7/27/21. The PCRA court granted both
motions and appointed new counsel. See Order, 8/3/21.

9  Musier raised three additional issues in his 1925(b) statement but has
elected not to pursue them on appeal. See Musier’s Brief at 13. Therefore,
we decline to address these abandoned issues. See Commonwealth v.
Pacheco, 263 A.3d 626, 649 n.23 (Pa. 2021) (noting that “[i]t is well-settled
that where a claim has been presented to the trial court, but abandoned on
appeal, [an appellate court] should not pass upon it[,] because failure to
pursue an issue on appeal is just as effective a forfeiture as is the failure to
initially raise the issue.”) (internal brackets, quotations, and citation omitted).

                                           -5-
J-A09029-22


      factual findings of the PCRA court and will not disturb those
      findings unless they have no support in the record. However, we
      afford no such deference to its legal conclusions. Where the
      petitioner raises questions of law, our standard of review is de
      novo and our scope of review plenary.

Commonwealth v. Ford, 44 A.3d 1190, 1194 (Pa. Super. 2012) (citations

omitted).

      Further, to prevail on a claim of ineffective assistance of counsel, a PCRA

petitioner must demonstrate:

      (1) that the underlying claim has arguable merit; (2) that no
      reasonable basis existed for counsel’s actions or failure to act; and
      (3) that the petitioner suffered prejudice as a result of counsel’s
      error.    To prove that counsel’s chosen strategy lacked a
      reasonable basis, a petitioner must prove that an alternative not
      chosen offered a potential for success substantially greater than
      the course actually pursued. Regarding the prejudice prong, a
      petitioner must demonstrate that there is a reasonable probability
      that the outcome of the proceedings would have been different
      but for counsel’s action or inaction. Counsel is presumed to be
      effective; accordingly, to succeed on a claim of ineffectiveness[,]
      the petitioner must advance sufficient evidence to overcome this
      presumption.

Commonwealth v. Johnson, 139 A.3d 1257, 1272 (Pa. 2016) (internal

citations and quotation marks omitted). A failure to satisfy any prong of the

test for ineffectiveness requires rejection of the claim. See Commonwealth

v. Martin, 5 A.3d 177, 183 (Pa. 2010).

      Musier argues that trial counsel was ineffective for questioning Austin

about whether she had received threats about her testimony, because that

line of questioning “open[ed] the door for redirect examination on this central

issue by the Commonwealth.” Musier’s Brief at 11. He argues trial counsel

had no reasonable basis for “soliciting questions related to any real or


                                      -6-
J-A09029-22



perceived threats against . . . Austin[,] knowing that the Commonwealth was

prepared to rebut that testimony . . . with a line of questioning that had been

previously excluded.” Id. at 11-12 (citing N.T., 4/19/12, at 85-86). According

to Musier, once the jury heard Austin had been threatened, the “only

reasonable conclusion” for the jury to draw was that Musier was the one who

had threatened her, thereby causing her recantation. Id. at 12. This, he

maintains, was prejudicial “[g]iven the dearth of evidence linking [him] to the

homicide . . ..” Id.

       The PCRA court considered Musier’s claim and concluded he was due no

relief because he failed to satisfy the prejudice prong of the ineffectiveness

test because “substantial circumstantial evidence supported the verdict,” the

only evidence of threats against Austin was Jones’s “equivocal testimony,” and

the jury could properly weigh Jones’s testimony against Austin’s.10        PCRA

Court Opinion, 9/10/21, at 9.11


____________________________________________


10 Musier does not argue on appeal that Jones’s testimony about threats to
Austin resulted in prejudice. See Musier’s Brief at 11-13. He has thus waived
this issue. See Commonwealth v. Gilbert, 269 A.3d 601, 612 (Pa. Super.
2022) (“An appellant’s failure to properly develop an argument with citations
to the relevant portions of the record will result in the waiver of his appellate
claims”). Even if preserved, this claim would merit no relief given the PCRA
court’s conclusion that Jones’s testimony was equivocal and that there was
substantial circumstantial evidence of his guilt. See PCRA Court Opinion,
9/10/21, at 9.

11 The PCRA court also determined trial counsel had a reasonable basis for the
line of questioning he pursued with Austin, given Austin stated she felt
threatened by associates of Slater, not Musier. See id. at 9.


                                           -7-
J-A09029-22



          Based on our review, we determine the PCRA court’s conclusions are

supported by the record and free of legal error.        The PCRA court correctly

concluded that Musier failed to satisfy the prejudice prong of the

ineffectiveness test. On redirect, Austin did not testify that Musier threatened

her; and she denied she had ever said that Musier—or anyone on Musier’s

behalf—had threatened her. See N.T., 4/19/21, at 85-86. Thus, the evidence

Musier complains was prejudicial, namely, Austin’s testimony on redirect, did

not show that Musier, or his associate, threatened Austin, and, consequently,

there is no reasonable probability of a different outcome at trial absent this

testimony. Musier failed to show prejudice, and his claim therefore merits no

relief.

          We additionally discern no error in the PCRA court’s conclusion that the

evidence of the threats did not affect the outcome at trial because there was

substantial circumstantial evidence supporting the verdict. Austin had twice

previously identified Musier as the person in the green shirt who shot

Crawford. Lewis previously identified Musier as the shooter in the green shirt,

and while he did not identify Musier at trial, he agreed with his prior description

of the shooter as wearing a green shirt. Police apprehended Musier in the

vehicle that fled from the scene of the shooting, and Musier was sitting in the

passenger seat of the vehicle, while the murder weapon was tossed from the

front passenger window of the fleeing vehicle. Musier could not be excluded

as a contributor to DNA tested on the green shirt that also contained gunshot

residue and that was too large for Slater, but an appropriate size for Musier.

                                        -8-
J-A09029-22



Based on this circumstantial evidence supporting Austin’s and Crawford’s prior

identifications of Musier, the testimony regarding the threats to Austin did not

affect the outcome of trial. See Commonwealth v. Rickabaugh, 706 A.2d

826, 839 (Pa. Super. 1997) (holding that erroneously admitted evidence of

threats to a witness by the criminal defendant could not “reasonably be said

to have contributed to the verdict” where the Commonwealth’s case did not

hinge on the witness’s testimony, even though it was “undoubtedly . . .

important”) (internal citation omitted). Accordingly, Musier is due no relief.12

       Order affirmed.




Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 8/9/2022




____________________________________________


12 As we affirm the PCRA court based on its determination that Musier failed
to plead prejudice, we need not reach the question of whether it properly
concluded that Musier failed to show trial counsel lacked a reasonable basis
for his actions. See Martin, 5 A.3d at 183 (a petitioner’s failure to satisfy any
prong of the ineffectiveness test is fatal to his claim).

                                           -9-